NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0181n.06

                                           No. 15-1530

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
ANGELA PORTER,                                          )                 Mar 31, 2016
                                                        )             DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                             )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE WESTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                        )   MICHIGAN
                                                        )
       Defendant-Appellee.                              )




       BEFORE: MERRITT, BATCHELDER, and GILMAN, Circuit Judges.


       PER CURIAM. Angela Porter appeals the district court’s judgment affirming the denial

of her application for supplemental security income benefits.

       In 2011, Porter filed an application for supplemental security income benefits, alleging

that she became disabled on January 26, 2011. After the Social Security Administration denied

the application, Porter requested a hearing before an administrative law judge (ALJ). The ALJ

denied Porter relief, concluding that she was not disabled. The Appeals Council declined to

review the case. The district court affirmed the denial of Porter’s application.

       On appeal, Porter argues that the ALJ’s decision is not supported by substantial evidence

because he failed to properly assess the medical-opinion evidence. “Our review of the ALJ’s

decision is limited to whether the ALJ applied the correct legal standards and whether the

findings of the ALJ are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec.,
No. 15-1530, Porter v. Comm’r of Soc. Sec.


581 F.3d 399, 405 (6th Cir. 2009) “The substantial-evidence standard is met if a reasonable

mind might accept the relevant evidence as adequate to support a conclusion.” Id. at 406

(citation and internal quotation marks omitted). We give de novo review to the district court’s

conclusions on each issue. Id.

       Porter first argues that the ALJ erred by failing to give controlling weight to a medical

opinion signed by Dr. Douglas Bentley that was based on an evaluation by Renee Bentley, a

social worker in Dr. Bentley’s clinic, that concluded that Porter was totally disabled. A medical

opinion from a treating source must be given controlling weight if it is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and not inconsistent with

other substantial evidence in the record. Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376

(6th Cir. 2013). A treating source is a physician, psychologist, or other acceptable medical

source who has provided the claimant with medical treatment or evaluation and has had an

ongoing relationship with the claimant. 20 C.F.R. § 416.902.

       Renee Bentley does not qualify as a treating source because she is not a physician,

psychologist, or other acceptable medical source. See 20 C.F.R. § 416.913(a). And Dr. Bentley

is not a treating source because he never examined Porter and instead based his conclusions on a

single evaluation conducted by Renee Bentley.         See Kornecky v. Comm’r of Soc. Sec.,

167 F. App’x 496, 506 (6th Cir. 2006).        Thus, the ALJ did not err by declining to give

controlling weight to the medical opinion at issue.

       Porter also argues that the ALJ erred by giving no weight to the opinion signed by Dr.

Bentley and by accepting the medical opinion of a reviewing psychologist, who concluded that

Porter was not disabled. When there is no treating-source opinion that is deemed controlling, an

ALJ must weigh medical opinions based on the nature of the treatment relationships, the



                                               -2-
No. 15-1530, Porter v. Comm’r of Soc. Sec.


specialization of the medical sources, and the consistency and supportability of the opinions.

Gayheart, 710 F.3d at 376.

       Substantial evidence supported the ALJ’s assessment of the medical opinion evidence,

given that the majority of evidence in the record, including medical treatment notes and evidence

of Porter’s daily activities and abilities, suggested that Porter was not suffering from disabling

limitations.

       Accordingly, we AFFIRM the district court’s judgment.




                                              -3-